219 U.S. 424
31 S.Ct. 321
55 L.Ed. 279
CHARLES D. CAMPBELL, Appt.,v.FREDERICK WEYERHAEUSER and John A. Humbird.
No. 12.
Argued April 27, 28, 1910.
Ordered for reargument December 19, 1910.
Reargued January 19, 20, 1911.
Decided February 20, 1911.

Messrs. M. H. Stanford and Herbert H. Hoyt for appellant.
Messrs. Charles W. Bunn, Frank B. Kellogg, and Stiles W. Burr for appellees.
Mr. Chief Justice White delivered the opinion of the court:


1
This case and the Hoyt Case, just decided [219 U. S. 380, 55 L. ed.——, 31 Sup. Ct. Rep. 300], are of the same general character, and were consolidated and tried below of Campbell to purchase the tract of Campbell to pruchase the tract by him claimed was rejected by the Land Department, and Campbell was not permitted to enter the land. The land furnishing the selection basis also lay further west in Minnesota than the lost tract in the Hoyt Case. The court of appeals held that Campbell acquired no equitable interest in the land by his application and the denial thereof, and consequently he could not maintain a bill in equity to charge the title under the patent issued to the railroad company upon a selection of a tract as lieu land, and affirmed the decree of the circuit court, dismissing the bill. As, in any event, the decision rendered in the Hoyt Case is decisive of this, we hold that the bill was rightly dismissed, and the decree of the Circuit Court of Appeals is therefore affirmed.


2
Mr. Justice Harlan and Mr. Justice Day dissent for the reasons set forth in the dissenting opinion in case of Weyerhaeuser v. Hoyt, No. 24.